Citation Nr: 0316095	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  94-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the residuals of 
mustard gas exposure, claimed as burning of the eyes, hair, 
nostrils, eyebrows, and ears.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC), which denied entitlement to service 
connection for burns, claimed as secondary to mustard gas 
exposure.  The veteran subsequently perfected an appeal 
regarding that issue.  During that stage of the appeal, the 
ROIC issued a Statement of the Case (SOC) in March 1994 and a 
Supplemental Statement of the Case (SSOC) in June 1994.

In May 1998, the Board remanded this case to the ROIC for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was completed 
to the extent possible under the circumstances, and, in an 
SSOC issued in February 2003, the ROIC continued to deny 
entitlement to service connection for burns, claimed as 
secondary to mustard gas exposure.  The case was subsequently 
returned to the Board for final appellate review.

In a February 1994 rating decision, the ROIC denied 
entitlement to service connection for pneumonia, also claimed 
as secondary to mustard gas exposure.  The veteran did not 
subsequently submit a timely Notice of Disagreement (NOD) 
regarding that decision.  Thus, the matter is not presently 
on appeal.


FINDING OF FACT

The preponderance of the competent and probative evidence is 
against finding that the veteran was exposed to mustard gas 
during service, or that he experiences current residuals as a 
result of any such exposure.


CONCLUSION OF LAW

A current disability was not incurred as a result of exposure 
to mustard gas during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In December 1949, the veteran's service medical records were 
associated with his VA claims folder.  These records are 
negative for any complaints or treatment for burning of the 
eyes, hair, nostrils, eyebrows, or ears.  These records are 
also negative for any symptomatology attributed to mustard 
gas exposure.  In the report of physical examination 
completed at separation in March 1947, the veteran's skin was 
described as normal, and no abnormalities were found with 
respect to the lungs and cardiovascular system.  It was noted 
that the veteran had undergone an appendectomy in 1946, and 
that he "denied all other items of medical history."

In July 1993, the veteran filed a formal claim for service 
connection for "mustard gas-burns of eyes-hair-nostrils-
eyebrows-ears."  He reported that he had been receiving 
treatment from a Dr. W.O. at Harrisburg Hospital since 1950, 
and that he had recently received treatment at the VA Medical 
Center (MC) in Lebanon.

The ROIC subsequently obtained the veteran's VA treatment 
records, which show that he was hospitalized for treatment of 
gout in December 1988, and that he received outpatient 
treatment for a variety of problems between January 1992 and 
October 1993, including a prostate disorder, smoking 
cessation, left knee complaints, and low back complaints.  
These records are negative for any complaints that were noted 
to be related to mustard gas exposure.

In July 1993, after obtaining the necessary authorization 
from the veteran, the ROIC issued a letter to Dr. W.O. 
requesting that he submit copies of the veteran's treatment 
records since 1950.  No response to this letter has been 
received to date.

Thereafter, in the November 1993 rating decision, the ROIC 
denied the veteran's claim of entitlement to service 
connection for burns, claimed as secondary to mustard gas 
exposure.  The veteran was notified of this decision in a 
December 1993 letter.

In an NOD received in January 1994, the veteran reported that 
his treatment records from Dr. W.O. were unavailable because 
that physician was deceased.  The veteran asserted that he 
was treated for mustard gas exposure in service in 1946, but 
that he had been told by the National Personnel Records 
Center (NPRC) that his service medical records had been 
destroyed in a fire and were no longer available.  He 
reiterated that he had been experienced burning on his face, 
eyes, and nose as a result of mustard gas exposure in 
service.  He also indicated that this had caused him to lose 
his hair.

In March 1994, the ROIC issued a SOC in which it continued to 
deny the veteran's claim.  In that document, the ROIC advised 
the veteran that his service medical records, including 
records from Carlisle Barracks, had been considered, and that 
those records were negative for any treatment related to 
mustard gas exposure or for burns of the eyes, hair, 
nostrils, eyebrows, or ears.

During a personal hearing held at the ROIC in May 1994, the 
veteran testified that he was exposed to mustard gas shortly 
after going through nerve gas training.  He explained that 
his gas mask had not been working during his tear gas 
training, but that he was told that he would have to return 
for further training anyway.  He reported that he was then 
exposed to a different kind of gas that was clearly 
distinguishable from tear gas, and that his eyes were burnt.  
The veteran noted that he could not see for three days, and 
that he was bathed in some sort of liquid at the hospital.  
When asked about current disabilities resulting from that 
exposure, the veteran reported suffering from hair loss as a 
result.  He also reported experiencing recurring pneumonia.

As explained in the Introduction, above, the Board remanded 
this case to the ROIC in May 1998 for additional evidentiary 
development.  The Board instructed the ROIC to ensure that 
the veteran's complete service medical records were 
associated with the claims folder, and to request that the 
veteran identify and submit authorization forms for all 
medical treatment received since October 1993.  The ROIC was 
also instructed to contact the U.S. Army Chemical and 
Biological Defense Agency to determine whether the veteran 
was listed in official records as a participant in mustard 
gas testing/training.

Thereafter, in January 1999, the ROIC issued a letter to the 
veteran requesting that he identify and submit authorization 
forms for all medical treatment received since October 1993.  
No response to this letter was received by the ROIC.

The ROIC subsequently issued a letter to the U.S. Army 
Chemical and Biological Defense Agency, requesting 
information as to whether the veteran was listed as a 
participant in mustard gas testing/training.  In that letter, 
the ROIC set forth a brief summary of the veteran's reports 
regarding his alleged mustard gas exposure, and noted that he 
had was serving at SAACC Field, Texas, during that period.

In a response letter received in February 1999, the U.S. Army 
Chemical and Biological Defense Agency indicated that it was 
unable to assist in regard to the veteran's claim because it 
did not maintain old personnel or medical files.  It was 
noted, however, that the sites listed by the veteran did not 
conduct human testing with mustard agent, and that it 
appeared he was referring to gas chamber testing given during 
basic training and at other times during a soldier's military 
career.  It was explained that the gas chamber used tear gas 
or chlorine, and that it was part of the training exercise to 
have troops enter the chamber and remove their masks.  It was 
further explained that tear gas and chlorine exposure in some 
individuals can cause slight skin irritation, nausea, and/or 
vomiting.

In June 1999, in response to the ROIC's request, the NPRC 
advised the ROIC that the veteran's service medical records 
were not available because they had been destroyed in a fire 
in 1973.  The ROIC subsequently requested that the NPRC 
search sick/morning reports for SAACC Field, Texas, for 
remarks pertaining to mustard gas exposure.  The NPRC 
subsequently notified the ROIC that a search had been 
negative.

In April 2000, the ROIC issued another letter to the veteran 
requesting that he identify and submit authorization forms 
for all medical treatment received since October 1993.  No 
response to this letter was received by the ROIC.

In another letter dated in January 2003, the ROIC advised the 
veteran as to what evidence was needed to substantiate his 
claim.  In particular, the ROIC noted that his allegations of 
mustard gas exposure had been investigated, and that no such 
incident had been identified at SAACC Field, Texas.  The ROIC 
also enclosed release forms for the veteran to complete if he 
wished for VA to obtain any additional medical records on his 
behalf.  No response to this letter was received by the ROIC.

In the February 2003 SSOC, the ROIC continued to deny 
entitlement to service connection for the residuals of 
mustard gas exposure.  The case was subsequently returned to 
the Board for final appellate review.

II.  Legal Analysis

A.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See former 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (2002).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file, to ascertain whether further remand to the 
RO or other development is necessary in order to assure 
compliance with the new legislation.  The Board notes that 
the development of medical evidence appears to be complete.  
By virtue of the SOCs issued in March 1994, the SSOCs issued 
in June 1994 and February 2003, and correspondence from VA, 
the Board believes that the appellant has been given ample 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  

In this regard, the Board notes the January 2003 letter in 
which the ROIC advised the veteran of the type of evidence 
necessary to establish service connection.  In the letter, 
the ROIC also requested that the veteran identify all health 
care providers who had treated him for his claimed 
disabilities, and advised him that VA had a responsibility to 
obtain records that he identified on his behalf.  Also, in 
the February 2003 SSOC, the ROIC set forth the provisions of 
38 C.F.R. § 3.159, which explain the veteran's and VA's 
responsibilities under the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative have 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed in the Factual 
Background, above, the veteran reported receiving treatment 
from a private physician, Dr. W.O., and we note that an 
unsuccessful attempt was made by the ROIC to obtain those 
records.  The veteran later reported that the physician was 
deceased and that his records were no longer available.  In 
accordance with the Board's remand instructions, the ROIC 
issued letters in January 1999, April 2000, and January 2003 
requesting that the veteran identify any health care 
providers who treated him for his residuals of mustard gas 
exposure since October 1993, which is the date of the last 
treatment record associated with the claims folder.  The 
veteran did not respond to these letters.  Thus, the Board 
concludes that the ROIC has complied with the VCAA to the 
extent possible under the circumstances.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection

At the outset, the Board notes that the veteran has 
essentially asserted that not all of his service medical 
records (SMRs) are associated with the claims folder.  In 
particular, the Board notes that he has reported being 
hospitalized shortly after his alleged mustard gas exposure, 
and that the records of that hospitalization have not been 
obtained.  The Board also recognizes that, in a case where 
the veteran's service medical records are presumed destroyed, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992). 

In this case, the Board notes that a substantial number of 
SMRs are in the claims folder, and that these records were 
associated with the claims folder in 1949, which was before 
the accidental fire that occurred at the NPRC in 1973.  
However, even assuming that some inpatient treatment records 
may have been lost or destroyed, the Board notes that this 
would not have any impact on the veteran's claim, because we 
do not challenge his assertion that he may have experienced 
symptomatology after being exposed to some form of noxious 
gas in service.  As will be discussed in detail below, the 
Board believes that denial of the veteran's claim is 
required, not because we do not accept his statements to the 
effect that he was involved in some sort of gas exposure in 
service, but because the preponderance of the evidence is 
against a finding that the veteran was exposed to mustard 
gas.  Instead, the Board believes the record shows that the 
veteran was exposed to either tear gas or chlorine, which are 
known to result in acute symptoms such as skin irritation.  

In any event, the Board's analysis has been undertaken with 
this heightened duty of O'Hare in mind.  The Board notes, 
however, that the caselaw does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran is seeking service connection for the residuals 
of mustard gas exposure during service.  He essentially 
contends that he was exposed to mustard gas as part of his 
training during service, and that this exposure caused him to 
experience burning in his eyes, hair, nostrils, eyebrows, 
and/or ears.  Although he is apparently contending that he 
currently experiences residuals of his exposure, it is not 
entirely clear what residual disabilities he is claiming.  He 
has not reported that he currently experiences any burning in 
his eyes, hair, nostrils, eyebrows, or ears, or any scarring 
as a result of his alleged exposure.  However, it does appear 
that he has asserted on two occasions that he believes his 
hair loss to be related to the burns he experienced as a 
result of his alleged exposure to mustard gas.

As noted in the Introduction, he has also specifically 
claimed that he experiences pneumonia as a result of his 
alleged exposure to mustard gas.  However, that claim was 
denied by the ROIC in an April 1994 rating decision, which 
was not appealed.  Thus, the Board lacks jurisdiction over 
the issue.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. § 3.316.  
Those provisions are as follows:

(a) Exposure to the specified vesicant agents 
during active military service under the 
circumstances described below together with 
subsequent development of any of the indicated 
conditions is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin;

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease;

(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established 
under this section if the claimed condition is due 
to the veteran's own willful misconduct, or if 
there is affirmative evidence that establishes a 
non-service-related supervening condition or event 
as the cause of the claimed condition.

The Board notes that the regulation establishing a 
presumption of service connection for certain disorders based 
on exposure to mustard gas, 38 C.F.R. § 3.316, was 
promulgated because a limited number of military personnel, 
primarily Navy personnel, were experimentally exposed to 
mustard gas during full-body, field, or chamber tests of 
protective equipment during World War II.  The testing was 
classified, and military personnel were instructed not to 
disclose participation in the testing. Because these veterans 
would have difficulty establishing service connection for any 
disability resulting from the testing, the presumptive 
provisions were implemented in 1992, based upon the results 
of a review of the relevant medical literature.  See Claims 
Based on Chronic Effects of Exposure to Mustard Gas, 57 Fed. 
Reg. 1,699 (Jan. 15, 1992).

In this case, there is no indication in the treatment records 
currently associated with the claims folder that the veteran 
has ever developed any of the disabilities recognized under 
38 C.F.R. § 3.316(a) as being related to exposure to nitrogen 
or sulfur mustard or Lewisite.  Moreover, the veteran has 
never asserted that he experienced any of these disabilities.  
Thus, the Board finds that the provisions of 38 C.F.R. 
§ 3.316 do not apply.

The Board is cognizant that, even if the criteria for service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, we have 
also considered the veteran's claim on a direct service 
connection basis.  However, the Board concludes that the 
preponderance of the credible and probative evidence is 
against the veteran's claim.  In essence, we find that the 
preponderance of the evidence establishes that the veteran 
was not exposed to mustard gas during service, and, 
therefore, that he does not experience residuals as a result 
of any such exposure.


In reaching this conclusion, the Board has found the most 
credible and probative evidence to be the letter from the 
U.S. Army Chemical and Biological Defense Agency, in which it 
was explained that the sites listed by the veteran did not 
conduct human testing with mustard agent, and that it 
appeared that he was referring to gas chamber testing given 
during basic training and at other times during a soldier's 
military career.  It was noted that the gas chamber used tear 
gas or chlorine, and that it was part of the exercise to have 
troops enter the chamber and remove their masks.  It was 
further noted that tear gas and chlorine exposure in some 
individuals can cause slight skin irritation, nausea, and/or 
vomiting.  In light of this information, the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran was exposed to mustard gas during service.  

The Board recognizes that the veteran is considered competent 
to state that he was exposed to mustard gas during service.  
Pearlman v. West, 11 Vet. App. 443 (1998) (holding that a 
veteran is competent to state that he was exposed to mustard 
gas, but that the credibility of his statement must be 
weighed along with all of the other evidence of record).  
However, while the veteran may sincerely believe that he was 
exposed to mustard gas in service, the Board believes the 
letter from the U.S. Army Chemical and Biological Defense 
Agency to be more credible than the veteran's recollections, 
sincere though they may be, approximately 57 years later.  As 
noted above, the U.S. Army Chemical and Biological Defense 
Agency noted that the veteran was likely referring to chamber 
testing that involved either tear gas or chlorine, which 
could lead to acute symptoms such as skin irritation.  
Although the veteran has stated that he believed his tear gas 
training to be clearly distinct from the incident in which he 
was allegedly exposed to mustard gas, we believe that, in 
light of the long period of time that has passed since the 
alleged exposure, and the fact that no mustard gas training 
apparently occurred at his base, the weight of the evidence 
supports a finding that he was not exposed to mustard gas 
during service.

With respect to the possibility that the veteran may be 
experiencing residuals of either tear gas or chlorine, the 
Board notes that there is no competent medical evidence 
establishing that the veteran has any current disability that 
has been found to be related to exposure to such substances 
during his military service.  Certainly, he is considered 
competent to report that he experienced symptoms during 
service shortly following the training in question; however, 
the fact that a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  Because 
there is no competent evidence of any current disability that 
has been found to be related to exposure to tear gas or 
chlorine, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection on that basis.

The Board is sympathetic with the veteran's assertions, and 
understands his concerns over possibly being exposed to a 
noxious substance while in service.  However, for the reasons 
and bases set forth above, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the veteran was exposed to mustard gas 
during his military service.  The Board, therefore, further 
concludes that the preponderance of the evidence also 
militates against finding that he experiences any residuals 
as a result of such exposure.  In addition, the Board also 
concludes that the preponderance of the evidence is against 
finding that the veteran incurred any disability as a result 
of exposure to tear gas or chlorine during service.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the residuals of 
mustard gas exposure, claimed as burning of the eyes, hair, 
nostrils, eyebrows, and/or ears, is denied.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

